Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, 4, 11 and 12 recite the limitation "the lock release" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nill et al. (10,993,535).
Regarding claim 1, Nill et al. disclose an armrest 503 release mechanism comprising: a pivot bush 102; a release bracket 120b that is fixed to the pivot bush; an armrest pivot 130 that is supported on the pivot bush for relative rotational movement; a release board 170 that is supported on the pivot bush for relative rotational movement between a locked position and an unlocked position; and an armrest lock 150 that is attached to the release bracket for relative movement, the armrest lock cooperatively attached (via 180, 190) to the release board such that: when the release board is in the locked position, the armrest lock is engaged with the armrest pivot (with teeth) to prevent movement of the armrest pivot relative to the pivot bush, and when the release board is in the unlocked position, the armrest lock is not engaged with the armrest pivot.
Regarding claim 2, Nill et al. disclose the release board 170 is rotatable relative to the pivot bush 102 about a pivot axis B, and wherein the armrest lock 150 is cooperatively attached to the release board by a lock release 180, 190 that is supported by the release bracket for substantially radial movement relative to the pivot axis.
Regarding claim 3 ,Nill et al. disclose a portion of the lock release 180, 190 is located in an arcuate shaped cam slot 173 in the release board.
Regarding claim 4, Nill et al. disclose a portion of the lock release 180, 190 is located in a release slot 173 in the release bracket.
Regarding claim 5, Nill et al. disclose a release spring 101 that biases the release board to the locked position.
Regarding claim 6, Nill et al. disclose the release board is automatically moved from the locked position to the unlocked position when a seat back of a seat assembly is moved from a raised position to a forward position (col. 6, lines 4-20 discloses the board disengages based on change of adjustment angle).
Regarding claim 7, Nill et al. disclose the release board is automatically moved from the unlocked position to the locked position when a seat back of a seat assembly is moved from a forward position to a raised position (col. 5, lines 63-67, col. 6, lines 1-4 discloses the board is engaged with moved to certain position).

8. The armrest release mechanism of claim 1, further including a release handle that is connected to the release board for selectively moving the release board between the locked position and the unlocked position.
Regarding claim 9, Nill et al. disclose a seat assembly comprising: a seat base 501; a seat back 502 attached for rotational movement relative to the seat base; a pivot bush 102 that is fixed to the seat back; a release bracket 120b that is fixed to the pivot bush; an armrest pivot 130 that is supported on the pivot bush; an armrest supported on the armrest pivot for movement relative to the seat back between a use position and a stored position; a release board 170 that is supported on the pivot bush for relative rotational movement between a locked position and an unlocked position; and an armrest lock 150 that is attached to the release bracket for relative movement, the armrest lock cooperatively attached to the release board wherein when the release board is in the locked position the armrest lock is engaged with the armrest pivot to prevent movement of the armrest pivot relative to the pivot bush, and when the release board is in the unlocked position the armrest lock is not engaged with the armrest pivot.
Regarding claims 10-13, the claims are rejected as set forth in claims 2-4 above.
Regarding claims 17, 18, the claims are rejected as set forth in claims 6, 7 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nill et al. in view of Lin et al. (9,758,074).
Regarding claims 8 and 19, Lin et al. disclose a release handle 112 that is connected to the release board for selectively moving the release board between the locked position and the unlocked position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lin et al. and use a release handle in the inventio of Nill et al. because it is simple, inexpensive and efficient to way control and adjustment. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nill et al. in view of Saito et al. (8,177,301).
Regarding claim 16, Saito et al. disclose an armrest spring 5 that biases the armrest to the stored position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Saito et al. and use an armrest spring in the invention of Nill et al. for the purpose of preventing any damages. 
Allowable Subject Matter
Claims 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636